ORDER

PER CURIAM.
Appellant, Lorenzo A. Harris, appeals the judgment of conviction entered by the Circuit Court of Cape Girardeau County after the trial court found him guilty of failure to drive on the right half of the roadway, RSMo section 304.150 (1994), and driving while his license was revoked, RSMo section 302.321 (1994). We affirm.
We have reviewed appellant’s brief and the legal file and find the judgment of conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).